Third countries whose nationals must be in possession of visas when crossing the external borders of Member States (debate)
The next item is the report by Mrs Fajon, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 539/2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders of Member States and those whose nationals are exempt from that requirement - C7-0134/2010 -.
Mr President, representatives of the European Commission, Commissioner Malmström, representatives of the Council, of course, ladies and gentlemen, I will try to use four minutes now and, if necessary, two more at the end.
Albania and Bosnia and Herzegovina have met all the conditions and stand ready for visa liberalisation. The European Commission has confirmed this, as indeed did we last week, in the Committee on Civil Liberties, Justice and Home Affairs, without a single vote against. The expectations of the Albanian and Bosnian and Herzegovinian public, that tomorrow in this House, we will be giving the green light, are legitimate, and these people deserve that.
I would like to welcome Mr Sven Alkalaj, the Minister for Foreign Affairs of Bosnia and Herzegovina, and Mrs Jozefina Topalli, the Speaker of the Albanian Parliament, who are seated in the gallery and who are closely following this debate. It is time we sent out a message to these two countries: we are ready for you, you have met the conditions. We will knock down the visa walls that have divided the countries of the Western Balkans for far too long.
We have long struggled to achieve this common goal of ours and I would like to thank everyone who participated in this process, especially the European Commission and the Council. I am pleased that my own country, Slovenia, has played a very important role here.
To the people of Bosnia and Herzegovina and Albania, the European Union sometimes seems a lot further away than it really is. With visa liberalisation, we will be taking a major step forward towards building confidence among the people and continuing with the urgent reforms still needed to bring them to fully-fledged membership.
Albania and Bosnia and Herzegovina have made their borders secure, they have ensured the security of biometric passports, and they have made significant steps in the fight against corruption and organised crime.
Last year, the European Union liberalised the visa regime for the Former Yugoslav Republic of Macedonia, Serbia and Montenegro and their joy was indescribable. That makes sense because, some twenty years prior to that, the citizens of the Western Balkans used to travel west without any visas. It seems to me that this is not merely a diplomatic gift. It is now our duty, the duty of the European Union, to fulfil our promise. What is at stake here is our credibility and the credibility of the European Union.
Might I remind you that, last November, it was Parliament itself, together with the European Council, that undertook to deal with the visa liberalisation for Albania and Bosnia and Herzegovina, under an expedited procedure, as soon as these countries met the conditions.
I therefore call on you to support my report, so that we can send a truly positive message to both of these countries. Their people deserve it more than ever before and. I believe that we will very soon be followed by our European governments.
Ladies and gentlemen, representatives of the Commission and the Council, let us make an effort and perhaps take one more step to make it possible for the citizens of Albania and Bosnia and Herzegovina to travel freely before the Catholic Christmas, thus, before the end of this year, so that they can visit their relatives and friends during the holiday season. We did that last year in the case of the FYROM, Serbia and Montenegro and I believe that, with the amount of will that we have, we will also be able to do it this year.
One final thing I would like to add is that our 'yes' in Parliament tomorrow will be recognition of the very hard work done by both countries, Bosnia and Herzegovina and Albania. They have met all the conditions, which is the key criterion for us, and I think that that recognition will be a very good incentive to all the countries of the Western Balkans, because it would show that hard work really does pay.
Member of the Commission. - Mr President, I would like to start by thanking the rapporteur, Mrs Fajon, for her very committed, enthusiastic and hard work on this dossier. It has been a great pleasure working with you - and the shadow rapporteurs as well - in our joint efforts to grant a visa-free regime to the citizens of Albania and Bosnia and Herzegovina.
The proposal we discussed today confirms the European Union's political will and our commitment on the liberalisation of short-term visa requirements for the citizens of all Western Balkan countries. This is part of the Thessaloniki Agenda and a cornerstone of our integration policy for the Western Balkans.
By supporting the free regime, we are not only sending a political message. That message is important, but we are also concretely facilitating people-to-people contact, enhancing business opportunities and cultural exchanges, and giving people the opportunity to get to know each other - giving the people of Bosnia and Albania the opportunity to get to know the European Union and vice versa.
We stand here today as a result of the hard work of the authorities and the people of these two countries, and I would like to pay tribute to that work. I congratulate them for the efforts made and the important results achieved. The result-oriented visa liberalisation dialogues between the two countries and the European Commission acted as a very strong initiative and incentive, accelerating reforms towards reaching EU standards in the core areas of justice, liberty and security.
The two countries have made important progress in improving passport security, strengthening border control, reinforcing the institutional framework to fight organised crime and corruption, as well as in external relations and fundamental rights. The Commission has thoroughly monitored the steps taken.
In our proposal of May this year, the Commission identified a limited number of remaining open benchmarks for both Albania and Bosnia and Herzegovina, which required further monitoring. This approach followed exactly that which was taken in 2009 for Montenegro and Serbia.
In the case of Albania, the open benchmark related to the development of a policy to support the reintegration of Albanian returnees, the strengthening of capacities in the fight against organised crime and corruption and, finally, effective implementation of the confiscation of organised crime assets.
Regarding Bosnia and Herzegovina, the open requirements were the strengthening of the capacities of the fight against organised crime and corruption, steps towards improved electronic police data exchange, and harmonisation of the criminal code between state and entity levels.
On the basis of detailed information provided by the two countries, expert missions with valuable participation of Member States' experts during this summer and, later, with other information available, the Commission was able to present, on 14 September, our assessment of the fulfilment of the remaining open benchmarks. It showed that both countries had undertaken all necessary measures to fulfil all open benchmarks listed in the proposal of May this year.
Consequently, the Commission considers that all the preconditions listed in the road map are met, and on this basis we propose to grant the visa-free regime. Let me underline that the visa-free regime of the two countries also comes with responsibilities. In order to prevent abuse, it is essential that Albania and Bosnia and Herzegovina take all necessary measures to limit influxes of persons making unfounded asylum applications. This aspect has been very strongly highlighted through the contacts between the Commission and the two countries, and I know that efforts have already been made by the two countries in this respect.
It is important that you continue the information campaigns, with the aim of properly informing and explaining to your citizens the meaning of short-term visa travel and what it entails, in particular, warning against misuse for purposes incompatible with visa travel.
Now we are here - and this is a very important step - I hope that the Council will be able to finalise the examination of this proposal during the coming weeks and that we can have a formal adoption that will be confirmed for November.
rapporteur for the opinion of the Committee on Foreign Affairs. - Mr President, I would like to join with Commissioner Malmström in sincerely thanking Tanja Fajon for her committed and patient hard work. I have been a modest member of her team, under her leadership over the last eighteen months, in what I know she has and I have regarded as an extremely important exercise.
It is reported - and I am quoting from an English translation of the report - that the French European Affairs Minister, Pierre Lellouche, has called visa policy a matter of security. He apparently said in the Assemblée Nationale the other day that 'my position and that of the government is that the visa issue is a matter of security. It is not only a diplomatic present which we offer along the way'. As I say, I am quoting from an English translation.
Yes, we agree, but I will come back to the issue of security shortly. Of course - and Tanja Fajon dealt with that - it is not a diplomatic present. But he went on apparently to say that France would request security guarantees from the two countries. But that is exactly what the Commission has done, under the usual, carefully prepared road map which has had the full support of the Council of Ministers as well as of Parliament.
So all the points that Commissioner Malmström made were absolutely pertinent and she is also right to add that it must be made plain, and will, I am sure, be made plain to their citizens by the national authorities of those two countries, that it is a right that must not be abused; that it is a right for short-term travel, for tourism, for exchanges, for business and so on, and it is not for other purposes, including work.
But just to come back to that point about security in the broadest sense. The European Union is about security in the broadest sense and this is part of the whole exercise of opening up minds, of fighting nationalism, of fighting ethnic conflict, of building a continent on peace and prosperity, and that is what we want to open up the eyes of the citizens of those countries to.
We are all in this together and we hope to prepare them to become members of the European Union because the European Union is a security project. We made this deal. We said, if you jump through these hoops, you will get visa-free travel. If France or any other Member State had doubts about this journey, they should never have given support to the visa liberalisation road map. They must not now fail this promise.
on behalf of the PPE Group. - Mr President, I am glad that tonight we can finally say to the people of Albania and Bosnia: 'You have not been forgotten'.
I hope that the vote in plenary tomorrow will show a strong commitment by this Parliament to visa liberalisation for Albania and Bosnia. The EPP urges the Council to respect their undertaking in the joint declaration adopted by the Swedish Presidency to grant a visa-free regime as soon as possible.
Now that the benchmarks have been met - according to the European Commission - the people of Albania and Bosnia should see the light at the end of the tunnel and get visa-free travel to EU-Schengen by Christmas.
The EPP has been fully committed to accelerating the process of visa liberalisation, treating all the countries of the Western Balkans equally. We have pursued a consistent, realistic and credible line all the way through, supporting the authorities and taking the responsibility for the reform process while respecting the legitimate security concerns of European citizens.
I sincerely regret that false expectations were raised with unrealistic timetables, and I am pleased that the other part of this House has finally joined our realistic path, accepting that, unfortunately, there were no possible shortcuts. We were ready when they were ready. Now they are ready, and we congratulate the authorities of Bosnia and Albania for their achievements in pursing the reforms.
Strengthening the rule of law, combating crime and corruption are important for the people of the region and help close the gap with the European Union. People-to-people contact, as Commissioner Malmström said, and breaking the sense of isolation, are important to promote stability in the region in a European perspective.
I experienced the siege of Sarajevo and was in the war in Bosnia for years. The plea of the people who felt locked in and left behind is really close to my heart and has been at the basis of my commitment since I entered this House in the summer of 2009.
I would first like to thank my colleague, Tanja Fajon, for this report.
It cannot be denied that a so-called visa wall has gone up over the past two decades between the European Union and certain western Balkan countries. Fortunately, a section of this wall was knocked down last year, when we removed the visa requirement for citizens of Macedonia, Montenegro and Serbia. This work must continue, however, and the advantages of visa-free movement around the European must also be granted to the citizens of Bosnia and Herzegovina, Albania and, in the future, perhaps Kosovo as well.
In the first place, it has to be said that the governments of these countries have made enormous strides over the past year, fulfilling almost all of the Commission's demands. Secondly, ladies and gentlemen, we cannot be so naive as to imagine that the current regime prevents criminals from crossing the border. They always know how to find a way. We are not talking today about criminals, or even about politicians, businessmen or entrepreneurs. We are talking about ordinary people from the Balkans. We are not talking about safeguarding jobs or the right of residence. We are discussing today the fundamental right of future citizens of the European Union to travel freely around the Union and to forge social and professional links with partners from the EU Member States. Thirdly, liberalisation of the visa regime will help to stabilise the western Balkans and strengthen political and economic cooperation, to boost the inhabitants' support for the EU and the prospects for European integration, expand people's horizons and put a stop to the forces of anti-European extremism.
The only reservation I have over the report concerns Kosovo. I agree with Mrs Fajon that ordinary people from this area should not be hostages to the current political situation but, at the same time, it is necessary to formulate the decision on free movement for Kosovars clearly in such a way that their leaders do not begin to interpret it erroneously as a de facto recognition of their declaration of statehood. We must make all efforts now for the visa-free regime to be introduced as soon as possible for citizens of Bosnia and Herzegovina and Albania. Bosnia and Herzegovina has made dramatic progress in recent months, after the EU ruled in July last year that these countries did not fulfil the conditions for liberalising the visa regime. As long as these advantages are granted only to certain nations, there will always be a risk of destabilising the region, as well as a danger that the political and ethnic mosaic will shatter into even smaller pieces. The governments of these countries have worked hard over recent months to eliminate their shortcomings, make up for lost time, and provide quality levels equal to those of neighbouring countries.
The knowledge that the European Union will soon allow both countries - and particularly Bosnia and Herzegovina - visa-free travel, will reduce the risk of even greater ethnic and political instability, strengthen political and economic cooperation, boost the inhabitants' support for the EU and the prospects for European integration, expand people's horizons and put a stop to the forces of anti-European extremism.
Mr President, Commissioner, I, too, would like to congratulate our fellow Member, Mrs Fajon, on her excellent report, and also to say that, although we are talking about a very important first step or phase, the visa exemption proposed in this report is nevertheless the cornerstone of progress on the road to integration.
As you have said, Mrs Fajon, this is, in fact, a big moment for all the citizens concerned, and especially young people, for whom freedom of movement is a very important factor in their ability to become citizens who are open to the rest of the world. I completely share your desire to see this report adopted very quickly so that things can move forward by Christmas.
However, I would not want us to stop there, and I would like the process to allow us to go further. We cannot let the citizens of Kosovo be the only citizens in the Balkans who cannot travel freely, and I hope that the Commission will look into this issue without delay.
Thus, while retaining our European requirements - and, as a French person, I fully support Baroness Ludford in saying that the government position is not the only view in France - I suggest that we should proceed without fear along this path of liberalisation.
Mr President, I have every confidence that, tomorrow, a large majority of this House will vote in favour of visa-free travel for Bosnia and Herzegovina and Albania. And rightly so. Despite all kinds of political troubles, they have worked very hard to comply with these criteria. In fact, they have progressed further in that respect than Serbia and FYROM had at the time when they were granted visa waivers. Therefore, I have no worries on our Parliament's score. We have said that criteria are criteria and, as soon as a country complies with them, we will grant its citizens visa-free travel. That is important for young people, for business people and for everyone.
What I am worried about, however, is the Council of Ministers. There are rumours that some countries are having doubts. I hope that these rumours are unfounded. If the Council fails to allow visa-free travel soon, that would send out the wrong message. We would be seen to be applying double standards. The perception would be that criteria do not really count for anything, because everything really depends on political games. That the Council does not trust the Commission's opinion. Where will that leave us then?
The matter is quite simple, in fact. The Commission has indicated that Bosnia and Herzegovina and Albania have complied with the criteria and, therefore, the European Parliament and the Council of Ministers must recognise that, as soon as possible. They might have their own opinion about the Commission and politicians in these countries, but this is about the people who live there.
on behalf of the ECR Group. - Mr President, visa liberalisation is an important step for any country seeking a closer relationship with the European Union. Making it easier for bona fide citizens of third countries to visit the EU, for business and tourism, is an important part of integrating these countries with our own Union.
The positive experience of extending visa liberalisation to Montenegro - for which I had the privilege of being the rapporteur of this Parliament - to Serbia, and to Macedonia, has given extra momentum to these countries' aspirations for EU membership. However, we must eventually give all countries in the western Balkans an equal opportunity to achieve this status if they qualify for it. After all, this is nothing more than what they used to enjoy in the days of the former Yugoslavia.
Extending visa liberalisation now to Albania and Bosnia and Herzegovina is therefore a natural progression of a long-standing strategic policy which I welcome on behalf of my group. But we should be insistent on all of these countries reaching and maintaining high standards of passport biometric security. Visa liberalisation is a privilege and not an automatic right which can be taken for granted.
As for Kosovo, concerns still remain about the quality of passport security and organised crime. Until these questions are fully answered, Kosovo must necessarily remain outside the scope of our policies. But I, for one, am not opposed in principle to Kosovo eventually achieving visa liberalisation. Even though five EU countries do not recognise it, this alone should not be a reason not to grant Kosovo as a territory the right to freedom of travel to the European Union. No EU Member State recognises Taiwan, a territory for which I happen to be the President of the Friendship Group of this Parliament, but nevertheless, our Union is shortly expected - and rightly so - to grant visa-free privileges to Taiwanese nationals. So Kosovo, a bit like Taiwan, should enjoy the same privileges eventually when the time is right.
Mr President, ladies and gentlemen, I would like to offer my thanks to Mrs Fajon for her excellent report, which has really moved us forward on this issue. The Confederal Group of the European United Left - Nordic Green Left is very clear in its support for visa liberalisation throughout the Western Balkans, and in this case we are, of course, also in favour of the removal of the visa requirement for Bosnia and Herzegovina and Albania, specifically so that the opening up of these countries actually gets under way and because it will provide better opportunities for their overall development. We hope that such opportunities will really be exploited.
Personally, I would also like to see this kind of arrangement in place for Kosovo very soon - or at least for initial talks to take place. There is an urgent need for this, as Kosovo is otherwise a small island in the Western Balkans that is actually cut off. What worries me, however - and I want to make this point - is that we are compelling the introduction, at the same time, of biometric data. I want to be very clear on this: the use of biometric data is as controversial as ever and, above all, the use of such data is not secure. I say this on the back of news in Germany a few days ago that the PIN codes can be, and have been, cracked. There needs to be an acknowledgement that this kind of thing can happen.
Let us do everything we can to ensure not only that these countries have their visa requirement lifted, but that social and economic development is set in train there. There is an urgent need for this in both countries, and the people have earned it. We in the EU should also work towards this goal.
Mr President, we will vote against this report not least because the rapporteur proposes exerting pressure on the Commission and the Council to speed up the process of visa liberalisation for Kosovo. Do we realise what we are discussing? Do we realise that Kosovo is finding it difficult to reintegrate the thousands of Roma who sought asylum in Germany? This is an extremely sensitive situation for the entire European Union.
Do we realise that visa liberalisation - which I have heard said will be used only by students and respectable people, even though I personally do not agree at all with that optimistic statement - will simply mean that Europe becomes a hotbed of Roma? We really do not need this, considering the serious problems we are facing with integration and resolving the extremely severe problem of the Roma.
As far as Albania is concerned, I would like to point out that the Commission again proposed in May that Albania and Bosnia and Herzegovina should be able to allow their citizens to circulate within the Schengen area with electronic passports. The proposal was not, however, taken forward due to Albania's shortcomings with regard to reintegrating repatriated Albanians.
I believe that security and control issues exist that weigh on visa liberalisation like boulders. We need to think about this very carefully: visas are necessary, and how!
(NL) Mr President, the delegation of the Dutch Party for Freedom (PVV) is against the visa waivers for Bosnia and Herzegovina and Albania, two countries which are affiliated, as a member and an observer, respectively, with the Organisation of the Islamic conference. This is an organisation which upholds sharia as the basis of human rights and which is holding the United Nations hostage with its undisguised anti-Semitism. How on earth can you hand out symbolic gifts to countries that claim that sharia law is the basis of human rights? Sharia is a law which governs every aspect of life in an Islamic society, from civil and family law to criminal law. It stipulates how you must eat, dress and, even, how you must use the toilet. Oppression of women is good, drinking alcohol is bad. This is beyond me.
Can somebody explain to me how this law can exist side by side with the fundamental and human rights so cherished by this European Union? These two countries could almost be considered the most corrupt countries in Europe and, yet, Parliament finds it necessary to reward them with a visa waiver, merely because they have been less corrupt than Zimbabwe. This is being concealed behind statements such as 'Well, it will allow them to visit their families or to complete a course of study abroad'. That, of course, is absolute nonsense, because that possibility already exists. Only they first have to obtain a piece of paper giving them permission for that. It is absolute nonsense to waive their visa requirement on the grounds that they would otherwise be trapped in their pitiful little countries. What a load of nonsense! Dutch cities have already been swamped by hordes of Poles, Romanians and Bulgarians. It is enough to drive you round the bend. This visa waiver will only make things worse. How profoundly sad!
(The speaker agreed to take a blue card question under Rule 149(8))
(NL) Mr President, I would like to put a question to Mr van der Stoep. You said that these are countries which use sharia as the basis for human rights. Could you please tell us what specific proposals the parliaments of Bosnia and Herzegovina and Albania have debated with a view to introducing sharia and on what dates these debates took place? You are making an assumption that you cannot substantiate are you not? I hope that you will be able to do so, but do let us know.
(NL) Mr President, Mrs Bozkurt is, of course, well aware that I am not familiar with the exact details of everything that is happening in Bosnia and Herzegovina and Albania, nor is it of any interest to me, to be honest. Could I remind her of the fact that the Cairo Declaration explicitly states that sharia is the basis of human rights and that Bosnia and Herzegovina and Albania are signed up to that declaration. Could you explain to me how you cannot see anything wrong with that? If you have sharia as the basis for human rights, well, you must be out of your mind then mustn't you? That is all I can say on that score.
(ES) Mr President, I would first of all like to congratulate Mrs Fajon on producing a report that involved so much commitment in such a determined way.
I would also like to congratulate my colleague and friend, Mrs Corazza Bildt, for her determination and passion in taking on the commitment of visa exemptions for Bosnia and Herzegovina and for Albania, two countries that desperately need them.
Like you, I, too, was in Sarajevo and Mostar during the war, and I too witnessed Milosevic's mass population displacements and the solidarity of the Albanians. That is why I am expressing my joy here today, Mr President, because, happily, justice is being done. Since the Salonica Summit in June 2003, when the European Union at last took the welcome step of committing to exempt the Western Balkans from visas, following the first stage when the two countries did not fulfil the requirements, we can now reaffirm and welcome the commitment that finally, Albanians and Bosnians are going to be able to travel to EU territory.
Mr President, Commissioner, the need to bring stability to the Balkans, especially to countries that will certainly join the Union in the future, and to facilitate the mobility of a population that is currently isolated, must, in my view, be one of Parliament's political obligations.
Mr President, I would like to thank the rapporteur, Tanja Fajon. In Bosnia and Herzegovina, people feel as though they are trapped in a cage after the war in the 1990s. Now, finally, the door will open for them to get out.
Tomorrow is the day when the European Parliament can give a clear sign that the people of Bosnia and Herzegovina and Albania are welcome visitors in Europe. The European Commission concluded that both countries have fulfilled the benchmarks for visa liberalisation. The reforms are important for those countries but also for the EU. Significant progress has been made in securing the borders and improving cooperation in combating cross-border crime - like human trafficking and drug trafficking - and it will be possible to return persons who are illegally staying on European soil.
The experience of visa liberalisation showed that leaders in Bosnia and Herzegovina were willing and able to agree to process the required reforms quickly. The cooperation and effectiveness of these reforms will, hopefully, serve as an example for further reforms needed for EU integration, but it is also of huge importance for people who will finally be able to visit their families, especially with regard to the wide diaspora that Bosnia and Herzegovina has in Europe. It is also essential for young people and students to envisage their European future. They will have the chance to look over the walls of their own country. Hopefully, they will tell their new leaders that EU integration should be high on the agenda.
The last thing we want is a black hole in Europe. The European Commission - and we in Parliament - want to lift this isolation. We promised the countries visa liberalisation when they fulfilled the criteria. With the Commission's and the European Parliament's consent, two thirds of the European institutions will recognise their effort and progress. I want to see the Council also fulfilling its promise so that, finally, Bosnian and Albanian people will see that there is light at the end of the long tunnel.
(SL) Congratulations Tanja. Commissioner, ladies and gentlemen, let us be clear about why Albania and Bosnia and Herzegovina failed to secure visa liberalisation for their citizens last year. It is because they failed to do a piece of political homework that would have demonstrated their responsibility towards their citizens. This year, however, the parliaments and governments of these countries have successfully passed their resits. Yet, they did so only at the last moment because there are still doubts in the minds of some people over there.
We in the Group of the Alliance of Liberals and Democrats for Europe are looking forward to the visa liberalisation and we would like to say to the citizens of Albania and Bosnia and Herzegovina that they are our friends, our partners and our dear neighbours. They will be welcome when they come to visit us and their relatives, who are, with their hard work and together with us, building a united, better, richer and larger European Union.
The decision to liberalise visas which is to be taken in the European Parliament is our common achievement, an important political, and a sincere human, message. Visa liberalisation is intended to benefit the people of these countries, not to reward their politicians. However, the governments of both countries must persevere in their efforts to persuade the ministers for the interior of EU Member States that they are fully committed to the implementation and consistent observance of the rules and obligations they have taken on.
(DE) Mr President, I, too, would like to thank Mrs Fajon, on behalf of my group, for her excellent work, and also to offer thanks to Commissioner Malmström, as I believe that they both played valuable roles and have taken the right steps. The vote in Parliament tomorrow will make the promise of a European future more tangible for the citizens of Albania and of Bosnia and Herzegovina. It will be possible to finally secure for them what the people of Serbia, Montenegro and Macedonia have had since last year. This broad consensus in the European Parliament tomorrow will also set a clear challenge to the Council to make clear at its next meeting in November that it, too, will give the green light for this to go ahead, just as the Commission has already done and Parliament will be doing tomorrow.
As has already been said, we cannot allow a few Member States to now start wavering and advancing new arguments, such as the need for new security guarantees, when we know perfectly well that the only reason for this is their internal political debates - there is no basis in the reality of the criteria, which Albania and Bosnia and Herzegovina have already met. In other words, tomorrow, we will be challenging the Council to give the green light, as the Commission and Parliament will already have done.
As the rapporteur for Kosovo, I also have to say, however - and this point is partly addressed to Mrs Flašíková Beňová, who, I think, is unfortunately no longer in the Chamber - that Kosovo is an independent State. This is true despite the five EU Member States that have not yet recognised it, that do not want to see the reality. It is a fact; it is the reality. As rapporteur for Kosovo, I also call on the Commission to finally give the government in Kosovo a road map so that a start can be made on the work, and so that freedom from visas, freedom to travel, can finally be on the horizon for the citizens of Kosovo as well.
(SK) The submitted proposal - a regulation of the European Parliament and of the Council - will enable citizens of Albania and Bosnia and Herzegovina to travel without a visa to all countries of the European Union.
At a time when a number of Islamic organisations are threatening Europe with terrorist attacks, it is, in my opinion, a surprising and positive gesture, intended perhaps for the entire Islamic world. However, outside the framework of the regulation, there is the reference to Kosovo which has appeared in the explanatory memorandum. According to almost two thirds of the Member States of the United Nations, under the terms of UN Security Council Resolution No 1244 and UN Charter Chapter 1 Article 2.7, Kosovo is formally a legitimate part of the Serbian Republic, even if under a kind of special protectorate today. I therefore think, Commissioner, that we must scrupulously respect international law in the case of Kosovo, and not divide up the citizens of Serbia according to place of residence or ethnic criteria, but allow inhabitants of the Serbian province of Kosovo to travel around all the countries of the European Union with a Serbian passport in the same way as other citizens of Serbia.
(NL) Mr President, it is a particularly unwise idea to liberalise visas for countries such as Bosnia and Herzegovina and Albania. In her explanatory statement, Ms Fajon said, in precisely these words, that this is mainly about students and young people coming to visit their friends and family. Is this real naivety or are you just feigning naivety, in an attempt, as it were, to actively deny reality? For instance, you argue in your report that scrapping the visa requirement will contribute to the elimination of ethnic and political instability. Let us face it; the only thing we will be doing is simply importing much of that instability into the European Union.
Allow me to read you a quotation from a report by Europol, Eurojust and Frontex on the state of internal security in the EU. This is a document from 7 May 2010. 'Albania, Kosovo, Serbia, Montenegro and FYROM are transit countries to the EU for illegal migrants and victims of human trafficking for sexual exploitation, cannabis products, heroin, cocaine, cigarettes, synthetic drugs and precursors, counterfeit Euros and firearms. Albanian-speaking organised crime groups are prominent, particularly in trafficking heroin and women for sexual exploitation'. Unquote. Therefore, instead of tightening checks, we are now going to abolish visas, open our doors wide and make the problem of imported crime even worse.
(BG) I welcome Mrs Fajon's report and the Commission proposal to remove the visa regime for Albania and Bosnia and Herzegovina. Practice has shown that, unfortunately, visas are not always the most effective method of stopping illegal immigration and organised crime. Those who suffer most from travel restrictions are ordinary people, and particularly the young. They prevent the future citizens of the European Union from seeing and appreciating everything that we have achieved in Europe together, and from meeting and befriending other Europeans of their age group. I should like to point out to some of those who have just raised voices of criticism that the visa-free regime with Macedonia, Montenegro and Serbia has not had any negative consequences. The European Union has undertaken a commitment to give the Western Balkans a clear European perspective, so let us do our bit and give these countries a visa-free regime.
Of course, we cannot compromise on measures to fight organised crime, money laundering, human trafficking and drug smuggling. Intensifying legal and administrative reforms and improving the rule of law in these countries is also important. Nobody in Europe should feel isolated and excluded without an opportunity to travel. The European Union is founded on values we share with our neighbours and with the countries which have set out on the road of European integration. I am glad that we are opening the doors to the Albanians and Bosnians as one day we expect them to be European Union citizens too. Lifting the visa regime in the Western Balkans will benefit security, the freedom of the citizens of those countries and the entire European Union. Kosovo also needs to be included in the visa liberalisation regime. After the lifting of restrictions on Albania and Bosnia and Herzegovina, the citizens of Kosovo will be the only people left in the Balkans who will require a visa to travel to Europe. Regardless of our differences with regard to Kosovo, it needs to be given a road map towards a visa-free regime by European leaders. I believe that this will provide an opportunity to reduce ethnic tension in the Balkans, and they will no longer be the historical powder keg of Europe but become a model of law abidance, civic freedoms and a guarantee of prosperity.
(RO) I would like to begin by congratulating Tanja Fajon for her report.
As part of the Thessaloniki Agenda, the visa liberalisation process with Albania and Bosnia and Herzegovina takes into account the progress made during the dialogues held over the last seven months. A thorough assessment has been carried out on a case-by-case basis to produce a set of criteria relating to illegal emigration, public order and safety, as well as the European Union's external relations with third countries.
In this context, special attention must obviously be focused as well on the security of the travel documents issued by the third countries in question. The visa waiver has been based on road maps adapted for each country. There is a need for a reminder here about the European destiny of both countries and that they have already lifted visa requirements for all European Union citizens.
Finally, I want to point out that this visa waiver should be applied only to holders of biometric passports issued by each of the two countries in question.
(HU) Mr President, Commissioner, ladies and gentlemen, we welcome the fact that at last, nearly a year after adopting our position on Serbia, Montenegro and Macedonia, we can now adopt a position in the matter of the visa-free regime for Bosnia and Herzegovina as well. Special recognition is due to the rapporteur, Tanja Fajon, and my colleague, Anna Maria Corazza Bildt, for their dedicated work.
The issue of visa-free travel in Europe cannot be considered either a privilege or a diplomatic gesture. It is based on reciprocal commitments, which means that security concerns cannot jeopardise our political goals. I would therefore like to thank the Commission emphatically, and Commissioner Malmström personally, for the work they have done to ensure the sustainability of the timetable undertaken for the liberalisation of the visa-free regime for the Western Balkans.
The fact that we are only a few days after the elections in Bosnia and Herzegovina makes this issue particularly relevant. The results of the election also show that the deep divisions along ethnic lines cannot be abolished in one fell swoop. It is the visa-free regime that offers the next generations, the young people, access to a European perspective, and this European perspective can help achieve reconciliation. It is for this reason as well that a visa-free regime is needed in this region. The road to the creation of the conditions required for peaceful coexistence leads through the European Union, and by supporting the visa-free regime, we are making our own contribution to this goal. This is why we should not forget about Kosovo either, and we need to draw up a timetable for that region as well, as soon as possible.
Mr President, I think that we should support the visa-free regime for Albania and Bosnia and Herzegovina and I welcome very much the report of Tanja Fajon, but with regard to Albania, we must make sure that we send the message that a positive vote in the European Parliament does not in any way mean a reward for the Albanian Government. It is instead only a relief for the citizens of Albania, who, for over a year, have had to bear the consequences of a never-ending political crisis. It is anyway clear that the positive outcome in Parliament would only be half of the way for Albania, since unless they make concrete progress, some members of the Council will end up with reservations.
Until now, the Albanian Government seems not to have made any progress or shown any effort to solve the political crisis, despite the resolution adopted by the European Parliament in June. The only field in which there has been visible progress was corruption, but unfortunately, in the opposite direction to what we expected, with cases of high-ranking members of the Albanian Government being daily brought to public attention in recent months, at least.
This is not the right way to act towards the EU and Albania should listen to the warning before it is too late.
(EL) Mr President, the abolition of visa requirements for citizens from all the countries of the Western Balkans is real proof of the European prospects of their people. It is very important that Albania and Bosnia and Herzegovina now meet the terms and conditions and indicators required for exemption from the visa regime.
However, I should like to add a few points to what has already been said and to draw our attention to the following three comments: firstly, we will need, from now on, to be particularly careful and strict in terms of compliance with obligations in the illegal immigration sector. More importantly, I would remind the House that, in 2009, the land border between Greece and Albania and the Former Yugoslav Republic of Macedonia accounted for the largest percentage, namely 34%, of illegal immigrants apprehended throughout the European Union.
Secondly, we must not ignore concerns about a possible increase in the number of economic migrants from these countries to the countries in the rest of the European Union for one additional reason: experience here in Brussels about a year ago from the increase in the number of applications for political asylum from the Former Yugoslav Republic of Macedonia, Serbia and Montenegro is still fresh. At that time, as we have been reminded, special action was needed by the Belgian Government immediately after visa requirements were lifted.
Finally, the questions raised here by certain Member States need answers and the Presidency needs to keep its promise and organise a meeting of experts to examine the points which some Members feel are still outstanding. These are outstanding issues which need to be sorted out if the procedure is to progress smoothly.
(PT) I will begin by congratulating Mrs Fajon on her excellent report and my colleague, Mrs Bildt, who was shadow rapporteur for the Group of the European People's Party (Christian Democrats), on the work she did on it. It has already been recalled that when, in November 2009, we adopted the visa exemption for Serbia, Montenegro and the Former Yugoslav Republic of Macedonia, we were only unable to do so for Albania and Bosnia and Herzegovina, too, for the simple reason that they did not fulfil the criteria. In fact, the liberalisation of the obligation for visas for access to the Schengen area is subject to a rigorous, case-by-case assessment. This assessment is based on criteria relating to strengthening the rule of law, public order and security, in particular, the fight against organised crime, corruption and illegal immigration; and to the external relations of the European Union with third countries. The assessment also takes into account the implications for regional coherence and reciprocity.
The proposal tabled by the Commission makes it possible to conclude, on the basis of the assessment reports, that these two countries currently fulfil the majority of the criteria for transferral from Annex I (the so-called 'negative list') to Annex II (the so-called 'positive list'). There are only a very limited number of criteria that are still being fulfilled and whose implementation is being monitored by the Commission. It is hoped that this process will be completed very soon.
The European Parliament and the Council have committed to making a decision as quickly as possible, as soon as these criteria are all confirmed to have been fulfilled. We are now honouring this commitment and we hope that the Council will also do so. As my colleague, Mrs Bildt, has said, it is time to send out a signal and to bring an end to isolation. Let us hope that these two countries will even be able to benefit from this exemption over the Christmas period. It would strengthen political and economic cooperation with this region and would serve as a way to bring an end to its peoples' sense of isolation.
(PL) Madam President, the lifting of barriers and demolition of the walls which are presented by visa restrictions will be a very joyful moment, not only for the residents of Albania and Bosnia and Herzegovina, but also for us, the residents of the European Union, because this will confirm that we are true to our values of openness towards our neighbours. This will also guarantee us a safer neighbourhood.
While welcoming the fact that pains have been taken to deliver visa-free travel and demolish those walls for parts of the Western Balkans, a huge request and an appeal should, nevertheless, be addressed to the European Commission and to the Commissioner, and also to our fellow Members: let us remember the countries of the Eastern Partnership, let us remember, at this time, Ukraine, Moldova and Georgia. Further challenges await us. As we have now reached one stage, let us think right away about the next. These countries - Ukraine, Moldova and Georgia - have not even officially received road maps, which is something we have already appealed for during the present term of office of the European Parliament.
The European Union felt an obligation towards the Western Balkan states, and it should also have the same feeling about its - and our - eastern neighbours. The situation in both cases is similar - we are talking about neighbours who, not so long ago, were able to travel freely in some of the countries of the European Union. Now, unfortunately, they are the victims of restrictions, and they are mostly young people and students, because the elite can manage and are going to travel anyway. However, we are talking about the future of Europe, about students and young working people. It is not only the lives of these people which could be affected by visa liberalisation, but also the quality of democracy in the countries concerned, and this would result in a strengthening of our direct neighbours and, hence, a strengthening of the European Union. Therefore, I reiterate the appeal to the European Commission and the Commissioner to take up these further challenges and present a road map for the countries of the Eastern Partnership.
Madam President, I would like to congratulate Bosnia and Herzegovina and Albania for fulfilling all the benchmarks for a visa-free regime. I would also like to congratulate my distinguished colleague, Tanja Fajon, for her admirable, dedicated and enthusiastic work.
Freedom of movement is one of the most important freedoms on which the European Union is based. I am glad that we are broadening this principle to include the neighbouring countries of South-East Europe. This is an important step and a positive development on their way towards European integration.
I have personally seen the positive impact that visa-free travel has had on the citizens of Serbia, Montenegro and Macedonia since last year. Having a chance to freely travel to the EU is not only a practical advantage, but it has also, in many cases, taken away psychological barriers and reconnected people. This has also proved that the principle of conditionality used by the European Union for visa liberalisation has worked well and brought positive results.
Yet the EU also needs to keep up its credibility and commitment. It is important to ensure that the implementation of the visa liberalisation regime for Albania and Bosnia and Herzegovina is not delayed any longer. Not only will this bring good things for the people of these countries, but it will also strengthen the credibility of the European Union.
Finally, in order to bring more stability to the region, the policy of opening the EU to the Western Balkans should not stop here. I would therefore welcome, in the near future, a strategy and solution for a visa-free regime that could be proposed to Kosovo.
Member of the Commission. - Madam President, thank you very much for this debate. I feel a very powerful support for the Commission proposal to grant visa freedom to the citizens of Bosnia and Albania and I think that is a very good thing. Hopefully, there will be a big majority tomorrow in the plenary and that will send a signal to the people of these two countries that the elected Members of the European Parliament strongly support their wish to travel more freely in the European Union.
I can reassure you once again that the benchmarks have been met. We have been monitoring very closely. We will, of course, remain in contact and monitor this, but they have been fulfilled. All countries must be treated equally. The benchmarks are clear and are very transparent. The process has been as transparent as possible.
A few words on Kosovo before I end. Kosovo is not forgotten. Kosovo is, of course, also a very important partner in this. They have made a lot of progress but still, in order to be credible, the Commission has to watch over all the benchmarks and all the conditions if we want to have credibility and legitimacy for this process. Kosovo is not ready. We are working with them. I know that they are making great efforts on the government side on readmission and on the reintegration of forced returnees. They need to do more. Once these conditions are met, we are, of course, ready to enter into a more formal visa dialogue with them. In the meantime, we can only encourage Member States to use all the facilities provided by the revised visa code when they are addressing the visa applications submitted by Kosovo citizens.
So, rapporteur, thank you for this very fruitful and very encouraging debate and I look forward to a very strong vote tomorrow in plenary.
I am very pleased to see that, with the rare exceptions who have admitted their obvious ignorance of the situation in the Balkan countries, the vast majority of this House agrees that it is time we supported the tearing down of visa walls in the Western Balkans.
It is true, as has been said several times, that criminals, those who have money, have already found ways to travel, but tomorrow in the European Parliament, we will be deciding the fate of ordinary people and their mobility, especially that of young people and students.
There is an entire generation that has grown up behind visa walls and, as we have said, Kosovo will remain a serious problem. We have to find a solution for these people as soon as possible because their isolation and frustration will understandably increase. Commissioner, we need clear guidelines in order to set the authorities in Kosovo to work.
Another thing is that, today, people in Albania and Bosnia and Herzegovina know a lot more than they used to thanks to our extensive information campaign. They know what visa liberalisation means, they know that, by abolishing their visas in the European Union, we will not be giving away jobs or rights to asylum or citizenship or suchlike. What we are offering them, however, is the fundamental right of every European citizen, the right to travel freely. For the citizens of Bosnia and Herzegovina and Albania, and for the people of the Western Balkans generally, this will be a major and important step on the road to the European Union.
To conclude, I would like to say that what we will be doing tomorrow and what we did last November will be important for all of us, for the strengthening of economic and political cooperation, not only in the region, but in the European Union as well. In particular, however, this will be important as regards relations between the peoples who are living, I might say, only a few kilometres from us. The message we will be sending out is that we are serious and that they have a clear European future. The people of Albania and Bosnia and Herzegovina are expecting that from us. I think that is the message they will be waiting to hear tomorrow.
The debate is closed.
The vote will take place tomorrow as planned.
Written statements (Rule 149)
in writing. - (RO) I support the EU visa liberalisation initiative for Bosnia and Herzegovina and Albania. I would like to take this opportunity to raise the subject of visa liberalisation for the Republic of Moldova, a country which has made noticeable progress within the Eastern Partnership. Just as in the case of Albania and Bosnia and Herzegovina, the Republic of Moldova has made extraordinary efforts during the last year in order to achieve a visa-free regime. The government has already started to implement the measures requested by the EU of the Western Balkan countries as part of the road maps, promoting a 'preliminary implementation' policy. The first measures towards this have entailed the approval of the Aliens Act and initial work on devising the concept of Integrated Border Management.
The decision was also made to issue only biometric passports and the Rome Statute of the International Criminal Court was ratified. The visa 'barrier' tarnishes the EU's image in the Republic of Moldova significantly. The first step the European Union should take to remedy this is to draw up, as soon as possible, a road map for a visa-free regime. In the context of the forthcoming elections, this measure would send a powerful message of support to the pro-European forces in this country.
I support the rapporteur's position when she says that the process of reuniting Europe as a continent will only be complete when all Europeans can travel freely to the European Union. It touches more of a raw nerve with me personally when we debate the subject of the Western Balkans and, in particular, the problems of Albania and the progress which allows the European Union to waive visa requirements for citizens travelling within the EU. Part of my family originates from Albania. I welcomed a year ago the same measure which was adopted, aimed then at Macedonia, Montenegro and Serbia. I will vote with complete conviction for the real right to free movement for European citizens from Albania and Bosnia and Herzegovina. We are all aware how cruel the wars were which resulted in the break-up of Yugoslavia and divided this region. We also know that young people in these regions find it most difficult to put up with isolation from a prosperous EU. Our role is to encourage them. The right to visa-free movement will help achieve this.
The European Parliament can once again demonstrate its support for the catching up process and EU accession of Western Balkan countries. I consider it highly significant that the liberalisation of the visa regime for citizens of Albania and Bosnia and Herzegovina will mean that almost all residents of the former Yugoslavia can enjoy visa-free travel in the European Union. Neither the granting of visa-free travel nor accession can have any requirements other than the fulfilment of the criteria. Both countries complied with the stringent requirements imposed on their internal and justice institutions, and have demonstrated that they are ready and able to fulfil the various expectations made of them. EU experts who have conducted on-site inspections have also ascertained that security risks can be eliminated. It is unacceptable for governments to allow their actions to be influenced by internal policy considerations rather than an impartial assessment of the fulfilment of eligibility criteria. Granting visa-free travel also conveys to the countries concerned the message that they can overcome obstacles successfully if their preparations are supported by political agreement. I was pleased to learn that the political powers in Albania and Bosnia and Herzegovina have joined forces in order to achieve this goal. I sincerely hope that the possibility of joining the EU, as demonstrated by tangible results such as those achieved today, will speed up their process of catching up and help overcome the divisive, nationalistic efforts that can only hinder the process.
We have already seen from last year's visa liberalisation that many people equated visa-free travel with being given carte blanche. Countless people have used the more liberal visa conditions to travel into the European Union. How many of those people actually went back to their home countries once the period of time granted for their stay had expired, nobody knows. For us, it is obvious that visa liberalisation has nothing to do with jobs and the right of abode, but this does not seem to be clear to the people in question. Kosovo, in particular, represents a major problem for us in this regard. The EU has never been able to decide what it thinks more important or what it thinks is correct and proper - territorial integrity or the right of self-determination for peoples - and because we have ignored the problem of multinational states for too long, what we have now is a divided Balkan state.
The maths of stemming illegal entry into the EU through a readmission agreement cannot stack up while visa liberalisation continues to be abused. This idea needs to be put paid to. The importance of visa rules is also shown by the fact that Ankara seems ready to finally sign the readmission agreement in return for visa liberalisation for Turkish businesspeople. Such agreements are required for EU candidate countries. Together with the unfulfilled customs union agreement, this shows just how unready for accession Turkey is and is another slap in the face of the European Union. A stop must be put to the negotiations at long last. The aim should instead be to establish a privileged partnership.
A visa-free regime has a great importance in people's lives as it strengthens people's contacts and helps to realise the idea of free movement, which is one of the fundamental rights in Europe. Already, in the context of the Thessaloniki action plan, the European Union has expressed the political desire to abolish the requirement for citizens of all the Western Balkan countries to obtain short-term visas. The definite fact that the European Union will, in the near future, give Bosnia and Herzegovina and Albania, as well as the citizens of the Former Yugoslav Republic of Macedonia, Montenegro and Serbia, the opportunity of visa-free travel will reduce the risk of an increase in ethnic and political instability, strengthen political and economic cooperation in the region, increase people's support for the European Union, and improve the prospects for European integration. At the same time, it will broaden people's horizons and hinder anti-European and extremist forces. However, I am unhappy about one fact, namely, that Kosovo is the only country which, because of private differences, the Member States have excluded from the abolition of visa requirements on citizens of Western Balkan countries. We do not want to punish Kosovo for private differences between inhabitants of the Member States, but the European Commission and the Council should quickly take steps to include Kosovo in the process of abolishing visa requirements, which would encourage Kosovo's state and government bodies and politicians to make the necessary structural reforms, and would strengthen political and economic cooperation with the European Union.